Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two consecutive claims numbered 12. Therefore, misnumbered claims 12-20 have been renumbered to 13-21 respectively.
It is noted that renumbered claims 13-20 currently depend from “claim 12”. It will be assumed that this is the proper dependency Applicant intended when filing this application. As such, renumbered claim 21 will also be assumed to depend from renumbered claim 20 rather than “claim 19”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-21 are directed to an abstract idea without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The following rejection finds basis within § 2106 of the latest revision of the MPEP 9th Edition on June 2020. Within MPEP § 2106, the specific procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) can be found. As will be explained, these claims are directed to a judicial exception, namely, an abstract idea, that is not integrated into a practical application without significantly more and are therefore directed to ineligible subject matter. This rejection follows the procedures for this analysis within MPEP § 2106 and Applicant is referred to this section and its subsections for the specific details of the mechanics of the following analysis.
Claims 1 and 12 recite a method and a system comprising one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code that, when executed by the one or more processing devices, causes the one or more processing devices to perform:
estimating, by a computing module, L1 latency between a user endpoint and a first regional cloud R1 of a first cloud computing platform, the first regional cloud R1 corresponding to a first geographic region and the user endpoint being located in a second geographic region different from the first geographic region, the second geographic region associated with a second regional cloud R2 of the first cloud computing platform, the first regional cloud and the second regional cloud being connected to one another by a cloud backbone network the user endpoint being connected to the second regional cloud R1 by a wide area network WAN that is external to the cloud computing platform and does not include the cloud backbone network, the estimating L1 latency comprising:
identifying a secondary regional cloud S2 of a second cloud computing platform different from the first cloud computing platform, the secondary regional cloud S2 corresponding to the second geographic region;
measuring an L2 latency between the first regional cloud R1 and a secondary regional cloud S2 of a second cloud computing platform different from the first cloud computing platform;
obtaining a local latency estimate for the user endpoint, the local latency estimate corresponding to latency of the WAN within the second geographic region; and
generating the L1 latency as a combination of the L2 latency and the local latency estimate.
Claims 2 and 13 further recite wherein measuring the L2 latency comprises measuring the L2 latency using cloud census agents executing in the first regional cloud and the secondary regional cloud S2.
Claims 3 and 4 in combination and 14 further recite wherein the first cloud computing platform and the second cloud computing platform are different entities selected from the group consisting of AMAZON WEB SERVICES (AWS), MICROSOFT AZURE, and GOOGLE CLOUD PLATFORM (GCP) and the WAN is the Internet.
Claims 5 and 15 further recite wherein obtaining the local latency estimate comprises estimating a speed of light traversal time between the user endpoint and the secondary regional cloud S2.
Claims 6 and 16 further recite wherein obtaining the local latency estimate comprises estimating a network traversal time between the user endpoint and the secondary regional cloud S2 based on measurements of network speed within the WAN in the second geographic region.
Claims 7 and 17 further recite wherein obtaining the local latency estimate comprises applying a latency model to a distance between the user endpoint and the secondary regional cloud S2.
Claims 8 and 18 further recite measuring actual latency between the user endpoint and the first regional cloud R1; and updating the L1 latency according to the actual latency.
Claim 9 further recites providing an application instance executing in the first regional cloud R1; and providing an edge cluster executing in the first regional cloud R1, the edge cluster programmed to control access to the application instance. Claim 19 similarly further recites wherein the one or more processing devices instantiate an application instance executing in the first regional cloud R1; and instantiate an edge cluster executing in the first regional cloud R1, the edge cluster programmed to control access to the application instance.
Claims 10 and 19 further recite selecting, by the computing module, a path to the application instance according to the L1 latency; and programming, by the computing module, the first cloud computing platform to route traffic from the user endpoint to the application instance according to the path; and routing the traffic from the user endpoint to the application instance according to the path through one or both of the WAN and the cloud backbone.
Claim 11 further recites wherein selecting the path comprises, by the computing module: selecting between the WAN and the cloud backbone to convey traffic from the second geographic region to the first regional cloud R1.
Claim 20 further recites wherein the one or more processing devices select the path by selecting between the WAN and the cloud backbone to convey traffic from the second geographic region to the first regional cloud R1; providing an application instance executing in the first regional cloud R1; and providing an edge cluster executing in the first regional cloud R1, the edge cluster programmed to control access to the application instance.
As such, these claims are properly directed to one of the four statutory categories of invention and therefore are statutory. (STEP 1: YES)
The first step of the Alice/Mayo test (aka. “Step 2A”) is determining whether the claims are directed to a judicial exception. MPEP § 2106.04, subsection II, states that “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception”.
MPEP § 2106.04, subsection II(A)(1), instructs that “Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.”
Regarding Prong One, collectively, the claimed concept is merely focused on, at best, estimating a latency between nodes in a network by identifying networks, measuring latencies between them, obtaining latency estimates, and then generating the estimated latency as a mere “combination” of the found latencies. As such, the claimed concept is merely drawn to a mathematical concept including mathematical relationships, mathematical formulas or equations, and mathematical calculations. See MPEP §§ 2106.04(a), 2106.04(a)(2) regarding the identification of and descriptions regarding various enumerated abstract idea groupings, particularly § 2106.04(a)(2), section I regarding the mathematical concept grouping.
MPEP § 2106.01(a)(2)(I) instructs that “When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.”. In light of the recitations of the claimed invention, Examiner finds this to be the case.
MPEP § 2106.01(a)(2), section I(C) further instructs that “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.” Again, Examiner finds that the claims do in fact merely recite in its broadest reasonable interpretation a mere mathematical calculation for “estimating” a “latency”.
Therefore, it is found that the claims are merely directed to a mathematical concept.
MPEP § 2106.04(d) instructs that “[A]fter determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”. 
MPEP § 2106.04(d), subsection II, further instructs that “The analysis under Step 2A Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon (including products of nature). Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…” MPEP § 2106.04(d), subsection III, further instructs that “The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.” 
MPEP § 2106.04(d)(1) also instructs that “A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not ‘directed to’ the recited judicial exception…[F]irst the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., ‘thereby increasing the bandwidth of the channel’)”
Regarding Prong Two, claims 1 and 12 additionally recite that the “estimating” of a “L1 latency” is performed “by a computing module”/”processing device(s)” “between a user endpoint and a first regional cloud R1 of a first cloud computing platform, the first regional cloud R1 corresponding to a first geographic region and the user endpoint being located in a second geographic region different from the first geographic region, the second geographic region associated with a second regional cloud R2 of the first cloud computing platform, the first regional cloud and the second regional cloud being connected to one another by a cloud backbone network the user endpoint being connected to the second regional cloud R1 by a wide area network WAN that is external to the cloud computing platform and does not include the cloud backbone network” wherein the “estimating” of “L1 latency” further comprises “identifying a secondary regional cloud S2 of a second cloud computing platform different from the first cloud computing platform, the secondary regional cloud S2 corresponding to the second geographic region; measuring an L2 latency between the first regional cloud R1 and a secondary regional cloud S2 of a second cloud computing platform different from the first cloud computing platform; obtaining a local latency estimate for the user endpoint, the local latency estimate corresponding to latency of the WAN within the second geographic region; and generating the L1 latency as a combination of the L2 latency and the local latency estimate”.
However, these additional elements are recited at a high level of generality and are generically specified in the claims and within the disclosure. Such amounts to a failure to be an improvement as it amounts to using a “combination” for retrievable or determinable “latency” data in which known methods exist in the art to merely “estimate” a “latency”. Collectively, they are also indicative of a generically specified computerized environment such as “cloud platforms” or any distributed computerized network equivalent and “regions” in which computer networks such as “clouds” and “WANs” are known to operate. Therefore, they do no more than generally link the use of the abstract idea to a particular technological environment or field of use. 
Also, mere determination of an estimated latency and/or how such an estimation does anything but produce an assumed mathematical result without any positive recitation of any sort involving a required use or functionality for the latency does not involve anything that could be construed to be a technological improvement. The performance of such by a “computing device” or “processing device(s)” also does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Use of a computer and its associated elements in their ordinary capacity to perform their respective generic functions (in this case, calculating values or estimates of values) fails to amount to more than amount to more than a recitation of the words "apply it" (or an equivalent) since the claims merely invoke a computer or other machinery as a tool to perform an existing process. In this case, it is apparent that a generic computing device, at best, is used as a tool to perform an existing process, namely the mathematical concept previously identified. See MPEP §§ 2106.04(d), section I; 2106.05(f).
Furthermore, Applicant’s intent in drafting the claimed invention is apparent within the limitation of “generating the L1 latency as a combination of the L2 latency and the local latency estimate”. It appears to be indicative of a drafting effort designed to monopolize all possible mathematical concepts that could be used to “generate” any sort of “estimated” “L1 latency”. There also appears to be no intent to impose any sort of meaningful limit on the end result of “estimating” a “latency” by reciting any mathematical ways and means possible. Therefore, Applicant’s drafting efforts do not appear to be indicative of integration of the exception into a practical application. See MPEP §§ 2106.04(d), particularly section I.
Since these additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, they fail to integrate the abstract idea into a practical application.
MPEP § 2106.04(d), subsection II, further instructs that “Examiners should examine each claim for eligibility separately, based on the particular elements recited therein. Claims should not be judged to automatically stand or fall with similar claims in an application. For instance, one claim may be ineligible because it is directed to a judicial exception without amounting to significantly more, but another claim dependent on the first may be eligible because it recites additional elements that do amount to significantly more, or that integrate the exception into a practical application.” 
However, Examiner finds that the dependent claims also fail to integrate the abstract idea into a practical application.
Claims 2 and 13 further recite wherein measuring the L2 latency comprises measuring the L2 latency using cloud census agents executing in the first regional cloud and the secondary regional cloud S2. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 3 and 4 in combination and 14 further recite wherein the first cloud computing platform and the second cloud computing platform are different entities selected from the group consisting of AMAZON WEB SERVICES (AWS), MICROSOFT AZURE, and GOOGLE CLOUD PLATFORM (GCP) and the WAN is the Internet. However, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 5 and 15 further recite wherein obtaining the local latency estimate comprises estimating a speed of light traversal time between the user endpoint and the secondary regional cloud S2. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 6 and 16 further recite wherein obtaining the local latency estimate comprises estimating a network traversal time between the user endpoint and the secondary regional cloud S2 based on measurements of network speed within the WAN in the second geographic region. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 7 and 17 further recite wherein obtaining the local latency estimate comprises applying a latency model to a distance between the user endpoint and the secondary regional cloud S2. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 8 and 18 further recite measuring actual latency between the user endpoint and the first regional cloud R1; and updating the L1 latency according to the actual latency. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 9 further recites providing an application instance executing in the first regional cloud R1; and providing an edge cluster executing in the first regional cloud R1, the edge cluster programmed to control access to the application instance. Claim 19 similarly further recites wherein the one or more processing devices instantiate an application instance executing in the first regional cloud R1; and instantiate an edge cluster executing in the first regional cloud R1, the edge cluster programmed to control access to the application instance. However, such appears to be extra-solution activity incidental to the primary process or product that are merely a nominal or tangential addition to the claim. See MPEP § 2106.05(g).
Claims 10 and 19 further recite selecting, by the computing module, a path to the application instance according to the L1 latency; and programming, by the computing module, the first cloud computing platform to route traffic from the user endpoint to the application instance according to the path; and routing the traffic from the user endpoint to the application instance according to the path through one or both of the WAN and the cloud backbone. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 11 further recites wherein selecting the path comprises, by the computing module: selecting between the WAN and the cloud backbone to convey traffic from the second geographic region to the first regional cloud R1. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 20 further recites wherein the one or more processing devices select the path by selecting between the WAN and the cloud backbone to convey traffic from the second geographic region to the first regional cloud R1; providing an application instance executing in the first regional cloud R1; and providing an edge cluster executing in the first regional cloud R1, the edge cluster programmed to control access to the application instance. However, given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field. Further, such does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since it appears that the claims, as a whole, do not purport to improve the functioning of a computer, the technology or technical field, or otherwise apply or use the judicial exception in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or field of use or add anything significant, these additional elements do not integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception, namely an abstract idea. (STEP 2A: YES)
The next step of the Alice/Mayo test (ie. “step 2B”) is a search for an inventive concept, namely determining whether the claims recite additional elements that amount to significantly more than the judicial exception. MPEP § 2106.05 instructs that “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that ‘it is consistent with the general rule that patent claims “must be considered as a whole.”’” MPEP § 2106.05, subsection II, further instructs that “Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation… Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).”
Here, Examiner finds that the claims do not include additional elements that provide an inventive concept.
After reconsideration of whether the claims’ limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field, generally link the use of a judicial exception to a particular technological environment or field of use, and/or merely add insignificant extra-solution activity to the judicial exception, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept.
Merely making an estimation of a value based on retrieving and determinations made based on data that is readily determinable or retrievable does not involve anything that could be construed to be a technological improvement and is something that could be accomplished mentally, therefore, it would not have been reasonable to consider these additional limitations as being significantly more than the abstract idea.
The Examiner recognizes that "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known does not mean it was well-understood, routine, and conventional." Berkheimer at 1369. However, the Examiner finds that the additionally recited steps were well-understood, routine, conventional before the effective filing date of these claims. Again, generally, the claims purport to estimate for any purpose a  latency delay in a computer network by using various determined and estimated latencies from a plurality of known nodes, regions and/or network types. However, such was well-understood, routine, conventional within the computer networking art, particularly in the context of determining delays within a network which are complex systems wherein estimates of such are not only dynamic in nature, but also expected to have some degree of error such that an absolute latency determination is generally impossible to determine at any particular point in time. As such, the claims essentially amount to applying the abstract idea on a computer, i.e. “do it on a computer”.
The dependent claims also fail to provide any sort of inventive concept. Again, after reconsideration of whether the claims’ limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field and/or generally link the use of a judicial exception to a particular technological environment or field of use, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept. Furthermore, the Examiner finds that the additionally recited steps recited the dependent claims were well-understood, routine, conventional before the effective filing date of these claims for the same reasons.
Therefore, all limitations considered in combination as a whole do not amount to significantly more. This does not represent an improvement to a technology or technical field, similar to Diamond v. Diehr, in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts; another example is SiRF Technology v. ITC in which a GPS receiver uses software that makes use of a mathematical formula to improve its ability to determine its position in weak signal environments. The claimed invention as a whole does not add any inventive concept nor alter the abstract nature of the claims. Merely appending well understood, routine, conventional activities previously known to the industry which is specified at a high level of generality, particularly within the computer monitoring art as demonstrated by the prior art cited, does not provide significantly more to the abstract idea.
Therefore, the claims fail to recite anything significantly more than the identified abstract idea. (STEP 2B: NO).
For these reasons, the claimed invention is ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 12 which precede claims 5, 7, 15, and 17 recite “obtaining a local latency estimate for the user endpoint”.
Claims 5 and 15 further recite that “obtaining the local latency estimate comprises estimating a speed of light traversal time between the user endpoint and the secondary regional cloud S2”.
Claims 7 and 17 further recite that “obtaining the local latency estimate comprises applying a latency model to a distance between the user endpoint and the secondary regional cloud S2”.
However, the specification when discussing these limitations within paragraph 0130 of the published PGPub, it merely discloses:
“In the illustrated example, this may include a model of a latency with respect to distance for endpoints in the geographic region associated with primary region R2 and/or secondary region S2. In some embodiments, this may include a speed of light estimation, e.g., D*C+b, where D is distance, C is the speed of light and b is a baseline latency that may be determined experimentally. The value of C may also be obtained experimentally for packets transmitted between locations within a geographic region, such as the geographic region associated with primary region R2 and/or secondary region S2.”
Given that “b” and “C” are described as being “determined” or “obtained” “experimentally”, the specification is silent as to how such values are determined or obtained in a non-experimental and concrete manner. Therefore, it follows that one skilled in the art would not have been able to make and/or use the invention in the manner claimed without undue experimentation as one skilled in the art would not know what “experimentation” to perform within the scope of the claim. Therefore, the Examiner finds that these limitations are not properly enabled.
It is emphasized that it has been held that the specification must provide enablement commensurate with the full scope of the claim. See AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003) and MPEP 2164.08. It is emphasized that the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. See Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007). See MPEP §§ 2161.01, 2164.06(a). (Examiner’s emphasis added.)
It has been held in In re Wands that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
While respect to these factors, as explained in detail above, the disclosure is inadequate to constitute an adequate disclosure. Assuming arguendo that Applicant’s invention is, in fact, novel, while the nature of the invention may have been considered to be predictable given the knowledge one skilled in the art had, in one sense, regarding computer programs and how one can write a computer program to perform operations as claimed, the quantity of experimentation necessary to make and/or use the invention using the disclosure is undue since it was known by one of ordinary skill that writing computer programs requires a substantial level of skill and takes a substantial amount of effort to create a program that operates in its intended fashion. Trial and error and pitfalls such as infinite loops and undesired output resulting from imperfectly written computer programs was known and expected and one of ordinary skill would expect such unpredictability in creating a program that operates correctly. It is common knowledge within the computer networking art that using specific algorithms to perform certain functions is required in order to achieve the intended result. Otherwise, unpredictable results or errors may result. However, since the disclosure gives no amount of direction with respect to what novel steps such as those explained above are being performed to arrive at the values that comprise a “local latency estimate” and, more importantly, how the rest of the claimed functions would use these functions in order to achieve the invention as claimed, the existence of any working examples appears to be non-existent and the quantity of experimentation necessary extends beyond any reasonable threshold and would therefore be undue. Again, the specification, not the knowledge of one skilled in the art, must supply the novel aspects of an invention in order to constitute adequate enablement. (Examiner’s emphasis added.)
Therefore, claim(s) 5, 7, 15, and 17 fail to comply with the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the estimating latency”. There is insufficient antecedent for this limitation in the claim. Examiner will assume this refers to the “estimating” of the “L1 latency”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to estimating and determining latency within computer networks. Of note, see US 11070453 to Thiagarajan et al and US 10218781 to Byers et al.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459